EXHIBIT 10.5



Supplemental Agreement No. 8



to



Purchase Agreement No. 2061



between



The Boeing Company



and



Continental Airlines, Inc.



 

Relating to Boeing Model 777 Aircraft

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of June 29, 2001, by and between
THE BOEING COMPANY, a Delaware corporation with its principal office in Seattle,
Washington, (Boeing) and Continental Airlines, Inc., a Delaware corporation with
its principal office in Houston, Texas (Customer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 2061 dated
October 10, 1997, (the Purchase Agreement) relating to Boeing Model 777-200ER
Aircraft, (the Aircraft); and

WHEREAS, Buyer has requested to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] and

WHEREAS, Buyer has requested to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

WHEREAS, Boeing and Customer have mutually agreed to amend the Purchase
Agreement to incorporate the effect of these and certain other changes;

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

1. Table of Contents, Tables and Exhibits:

Remove and replace, in its entirety, the "Table of Contents", with the "Table of
Contents" attached hereto, to reflect the changes made by this Supplemental
Agreement No. 8.

 

2. Letter Agreements:

Remove and replace, in its entirety, Letter Agreement 2061-1R4 "Option
Aircraft", with the revised Letter Agreement 2061-1R5 attached hereto, to
reflect [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

The Purchase Agreement will be deemed to be supplemented to the extent herein
provided as of the date hereof and as so supplemented will continue in full
force and effect.

 

EXECUTED IN DUPLICATE as of the day and year first written above.

 

 

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /s/ Henry H. Hart   By: /s/ Gerald Laderman

 

Its: Attorney-In-Fact   Its: Senior Vice President -

Finance and Treasurer

 

 

 

TABLE OF CONTENTS

 

ARTICLES

Revised By:



1. Quantity, Model and Description SA No. 7

2. Delivery Schedule SA No. 7

3. Price SA No. 7

4. Payment SA No. 7

5. Miscellaneous SA No. 7

 

TABLE

1. Aircraft Information Table 1 SA No. 5

2. Aircraft Information Table 2 SA No. 7

EXHIBIT

A. Aircraft Configuration

B. Aircraft Delivery Requirements and Responsibilities

 

SUPPLEMENTAL EXHIBITS

BFE1. BFE Variables

CS1. Customer Support Variables

EE1. Engine Escalation/Engine Warranty and Patent Indemnity

EE2. Engine Escalation/Engine Warranty and Patent Indemnity SA No. 7

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

 

TABLE OF CONTENTS

 

LETTER AGREEMENTS

Revised By:



2061-1R5 Option Aircraft SA No. 8

2061-2 Demonstration Flights

2061-3 Installation of Cabin Systems Equipment

2061-4 Spares Initial Provisioning

2061-5 Flight Crew Training Spares

2061-6 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

TABLE OF CONTENTS

 

CONFIDENTIAL LETTER AGREEMENTS

Revised By:



6-1161-GOC-087 Aircraft Performance Guarantees

6-1162-GOC-088 Promotion Support

6-1162-GOC-089R1 Special Matters SA No. 3

6-1162-GOC-172 Additional Matters SA No. 1

 

 

 

 

SUPPLEMENTAL AGREEMENTS

Dated as of:



Supplemental Agreement No. 1 December 18, 1997

Supplemental Agreement No. 2 July 30, 1998

Supplemental Agreement No. 3 September 25, 1998

Supplemental Agreement No. 4 February 3, 1999

Supplemental Agreement No. 5 March 26, 1999

Supplemental Agreement No. 6 May 14, 1999

Supplemental Agreement No. 7 October 31, 2000

Supplemental Agreement No. 8 June 29, 2001

June 29, 2001

2061-1R5

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

 

Subject: Option Aircraft

Reference: Purchase Agreement No. 2061 (the Purchase Agreement) between The
Boeing Company (Boeing) and Continental Airlines, Inc. (Customer) relating to
Model 777-200ER aircraft (the Aircraft)

 

Ladies and Gentlemen:

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement. This Letter Agreement supersedes and replaces in its
entirely Letter Agreement 2061-1R4 dated October 31, 2000.

Boeing agrees to manufacture and sell to Customer additional Model 777-200ER
aircraft as Option Aircraft. The delivery months, number of aircraft, Advance
Payment Base Price per aircraft and advance payment schedule are listed in the
Attachment to this Letter Agreement (the Attachment).

1. Aircraft Description and Changes

1.1 Aircraft Description: The Option Aircraft are described by the Detail
Specification listed in the Attachment.

1.2 Changes: The Detail Specification will be revised to include:

(i) Changes applicable to the basic Model 777 aircraft which are developed by
Boeing between the date of the Detail Specification and the signing of the
definitive agreement to purchase the Option Aircraft;

(ii) Changes required to obtain required regulatory certificates; and

 i. Changes mutually agreed upon.

 

 

 

2. Price

2.1 The pricing elements of the Option Aircraft are listed in the Attachment.

2.2 Price Adjustments.

2.2.1 Optional Features. The Optional Features Prices for the Option Aircraft
will be adjusted to Boeing's current prices as of the date of execution of the
definitive agreement for the Option Aircraft.

2.2.2 Escalation Adjustments. The Airframe Price and the Optional Features
Prices for Option Aircraft delivering before January, 2003, will be escalated on
the same basis as the Aircraft.

The engine manufacturer's current escalation provisions, listed in Exhibit
Supplement EE2 to the Purchase Agreement, have been estimated to the months of
scheduled delivery using commercial forecasts to calculate the Advance Payment
Base Price listed in the Attachment to this Letter Agreement. The engine
escalation provisions will be revised if they are changed by the engine
manufacturer prior to the signing of a definitive agreement for the Option
Aircraft.

2.2.3 Base Price Adjustments. The Airframe Price and the Engine Price of the
Option Aircraft delivering before January, 2003, will be adjusted to Boeing's
and the engine manufacturer's then current prices as of the date of execution of
the definitive agreement for the Option Aircraft.

2.2.4 Prices for Long Lead Time Aircraft. Boeing and the engine manufacturer
have not established prices and escalation provisions for Model 777-200ER
aircraft and engines for delivery in the year 2003 and after. When prices and
the pricing bases are established for the Model 777-200ER aircraft delivering in
the year 2003 and after, the information listed in the Attachment will be
appropriately amended.

3. Payment.

3.1 Customer has paid a deposit to Boeing in the amount shown in the Attachment
opposite the caption "Non-Refundable Deposit per Aircraft" for each Option
Aircraft (the Option Deposit), prior to the date of this Letter Agreement. If
Customer exercises an option, the Option Deposit will be credited against the
first advance payment due. If Customer does not exercise an option, Boeing will
retain the Option Deposit for that Option Aircraft.

3.2 Following option exercise, advance payments in the amounts and at the times
listed in the Attachment in the columns under the caption "Advance Payment Per
Aircraft" will be payable for the Option Aircraft.

The remainder of the Aircraft Price for the Option Aircraft will be paid at the
time of delivery.

4. Option Exercise.

Customer may exercise an option by giving written notice to Boeing on or before
the date

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months
prior to the first business day of the applicable delivery month listed in the
Attachment (Option Exercise Date).



Contract Terms
.

Boeing and Customer will use their best efforts to reach a definitive agreement
for the purchase of an Option Aircraft if Customer execises its option to
acquire such Option Aircraft, including the terms and conditions contained in
this Letter Agreement, in the Purchase Agreement, and other terms and conditions
as may be agreed upon to add the Option Aircraft to the Purchase Agreement as an
Aircraft. If the parties have not entered into a definitive agreement within 30
days following option exercise, either party may terminate the purchase of such
Option Aircraft by giving written notice to the other within 5 days.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



Very truly yours,

THE BOEING COMPANY

 

By        /s/ Henry H. Hart       

Its           Attorney-In-Fact           

 

ACCEPTED AND AGREED TO this

Date: June 29, 2001

Continental Airlines, Inc.

 

By          /s/ Gerald Laderman    

Its           Senior Vice President - Finance and Treasurer

Attachment

Attachment to

Letter Agreement 2061-1R5 Option Aircraft Delivery,

Description, Price and Advance Payments



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]